UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada 33-0974674 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 4121 Clipper Court, Fremont, California (Address of principal executive offices) (Zip code) (510) 230-2777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ As of May 7, 2012, the registrant had 19,262,405 shares of its common stock, par value $0.001, outstanding. 1 PROCERA NETWORKS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 2 Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Procera Networks, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except par value) March31, December31, (unaudited) (note) ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other Total current assets Property and equipment, net Goodwill Other non-current assets 20 20 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Deferred revenue Accrued liabilities Total current liabilities Non-current liabilities: Deferred revenue Total liabilities Commitments and contingencies (Note 10) — — Stockholders’ equity: Preferred stock, $0.001 par value; 15,000 shares authorized: none issued and outstanding — — Common stock, $0.001 par value; 32,500 shares authorized; 14,754 and 14,628 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 15 15 Additional paid-in capital Accumulated other comprehensive loss (257 ) (390 ) Accumulated deficit (57,684 ) (58,263 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Note: Amounts have been derived from the December 31, 2011 audited consolidated financial statements. See accompanying notes to condensed consolidated financial statements. 3 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Sales: Product sales $ $ Support sales Total net sales Cost of sales: Product cost of sales Support cost of sales Total cost of sales Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) Interest and other income (expense), net 1 ) Income (loss) before income taxes ) Income tax provision 28 24 Net income (loss) $ $ ) Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Shares used in computing net income (loss) per share: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income, net of tax: Unrealized loss on short-term investments (1 ) — Foreign currency translation adjustments 88 Other comprehensive income 88 Comprehensive income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. 5 Index Procera Networks, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 92 Stock-based compensation expense: Stock options Restricted stock awards 35 Amortization of premium on investments 68 — Provision for bad debts 6 — Provision for excess and obsolete inventory 83 82 Changes in assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) Accounts payable ) Accrued liabilities and deferred rent ) ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of short-term investments ) — Sales of short-term investments — Maturities of short-term investments — Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock Cash paid for fractional shares — (1 ) Proceeds from line of credit — Payments on line of credit — ) Net cash provided by (used in) financing activities ) Effect of exchange rates on cash and cash equivalents 40 ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Index Procera Networks, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. DESCRIPTION OF BUSINESS Procera Networks, Inc. (“Procera” or the “Company”), is a leading provider of Intelligent Policy Enforcement (“IPE”), solutions based on Deep Packet Inspection technology, that enable mobile and broadband network operators and entities managing private networks including higher education institutions, businesses and government entities (collectively referred to as network operators) to gain enhanced visibility into, and control of, their networks and to create and deploy new services for their end user subscribers.The Company sells its products through its direct sales force, resellers, distributors and system integrators in the Americas, Asia Pacific and Europe. Procera was incorporated in 2002 and currently trades on the NASDAQ Global Stock Market LLC under the trading symbol “PKT”. Prior to December 29, 2011, the Company’s common stock traded on the NYSE Amex Equities exchange under the same trading symbol. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation Procera has prepared the consolidated financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) applicable to interim financial information.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations.However, in the opinion of management, the financial statements include all the normal and recurring adjustments that are necessary to fairly present the results of the interim periods presented. The interim results presented are not necessarily indicative of results for any subsequent interim period, the year ending December 31, 2012, or any other future period. The consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by United States generally accepted accounting principles (“U.S. GAAP”) for complete financial statements. These unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto included in Procera’s Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on March 15, 2012 as amended by Form 10-K/A, filed with the SEC on April 6, 2012. The consolidated financial statements present the accounts of Procera and its wholly-owned subsidiaries.All significant inter-company balances and transactions have been eliminated. Significant Accounting Policies The accounting and reporting policies of the Company conform to U.S. GAAP and to the practices within the telecommunications industry.There have been no significant changes in the Company's significant accounting policies during the three months ended March 31, 2012 compared to what was previously disclosed in the Company's Annual Report on Form 10-K for the year ended December 31, 2011. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).” The amendments in this ASU generally represent clarification of Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and IFRS. The amendments are effective for interim and annual periods beginning after December 15, 2011 and are to be applied prospectively. Early application is not permitted. The adoption of ASU 2011-04 did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” Specifically, the new guidance allows an entity to present components of net income or other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate, but consecutive statements. The new guidance eliminates the option to report other comprehensive income and its components in the statement of changes in equity. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income under current accounting guidance. The new guidance is effective for fiscal years and interim periods beginning after December 15, 2011 and is to be applied retrospectively. The adoption of ASU 2011-05 did not have a material impact on the Company’s consolidated financial statements. 7 Index 3. CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS The following is a summary of cash equivalents and short-term investments by type of instrument at March 31, 2012 and December 31, 2011 (in thousands): March 31, 2012 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ — $ — $ Certificate of deposit — — Commercial paper — — U.S. agency securities 2 — Corporate bonds — (4 ) Total investments $ $ 2 $ (4 ) $ Reported as: Cash equivalents $ $ — $ — $ Short-term investments 2 (4 ) Total investments $ $ 2 $ (4 ) $ December 31, 2011 Amortized Gross Unrealized Fair Cost Gains Losses Value Money market funds $ $ — $ — $ Certificate of deposit — (1 ) Commercial paper — — U.S. agency securities 3 — Corporate bonds 1 (4 ) Total investments $ $ 4 $ (5 ) $ Reported as: Cash equivalents $ $ 1 $ — $ Short-term investments 3 (5 ) Total investments $ $ 4 $ (5 ) $ As of March 31, 2012, all investments were classified as available-for-sale with unrealized gains and losses recorded as a separate component of accumulated other comprehensive income (loss) within stockholders’ equity. Cash equivalents consist of highly liquid investments with remaining maturities of three months or less at the date of purchase.Short-term investments have a remaining maturity of greater than three months at the date of purchase and an effective maturity of less than one year.None of our short-term investments have been at a continuous unrealized loss position for greater than 12 months. The Company reviews its investments for impairment quarterly. For investments with an unrealized loss, the factors considered in the review include the credit quality of the issuer, the duration that the fair value has been less than the adjusted cost basis, severity of impairment, reason for the decline in value and potential recovery period, the financial condition and near-term prospects of the investees, and whether the Company would be required to sell an investment due to liquidity or contractual reasons before its anticipated recovery.Based on its review, the Company did not identify any investments that were other-than-temporarily impaired during the three months ended March 31, 2012. The Company did not incur any material realized gains or losses in the three months ended March 31, 2012 and did not have short-term investments at March 31, 2011.The cost of securities sold was determined based on the specific identification method. 4. FAIR VALUE MEASUREMENTS The fair value is the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, the Company considers the principal or most advantageous market in which it would transact, and considers assumptions that market participants would use when pricing the asset or liability. 8 Index The three levels of inputs that may be used to measure fair value are as follows: Level 1- Quoted prices in active markets for identical assets or liabilities. Level 2- Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets with insufficient volume or infrequent transactions (less active markets), or model-derived valuations in which all significant inputs are observable or can be derived principally from or corroborated with observable market data for substantially the full term of the assets or liabilities. Level 3- Unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of assets or liabilities. The following is a summary of cash equivalents and short-term investments by type of instruments as of March 31, 2012 and December 31, 2011 measured at fair value on a recurring basis (in thousands): March 31, 2012 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Certificates of deposit — — Commercial paper — — U.S. agency securities — — Corporate bonds — — Total assets measured at fair value $ $ $ — $ December 31, 2011 Level 1 Level 2 Level 3 Total Money market funds $ $ — $ — $ Certificates of deposit — — Commercial paper — — U.S. agency securities — — Corporate bonds — — Total assets measured at fair value $ $ $ — $ In general, and where applicable, the Company uses quoted market prices in active markets for identical assets to determine fair value.This pricing methodology applies to Level 1 investments which are comprised of money market funds. If quoted prices in active markets for identical assets are not available, then the Company uses quoted prices for similar assets or inputs other than quoted prices that are observable, either directly or indirectly.These investments are included in Level 2 and consist of certificates of deposit, commercial paper, U.S. agency securities and corporate bonds. U.S. agency securities and corporate bonds are valued at a consensus price, which is a weighted average price based on market prices from a variety of industry standard data providers used as inputs to a distribution-curve based algorithm. Certificates of deposit and commercial paper are valued using market prices where available, adjusting for accretion of the purchase price to face value at maturity. During the three months ended March 31, 2012, the Company did not have any transfers between Level 1 and Level 2 fair value instruments. 5. CERTAIN FINANCIAL STATEMENT INFORMATION Accounts receivable: Account receivables at March 31, 2012 and December 31, 2011 consisted of the following (in thousands): March31, December31, Accounts receivable $ $ Less: allowance for doubtful accounts ) ) Total $ $ 9 Index Inventories: Inventories are stated at the lower of cost, which approximates actual costs on a first in, first out basis, or market. Inventories at March 31, 2012 and December 31, 2011 consisted of the following (in thousands): March31, December31, Finished goods $ $ Raw materials Inventories, net $ $ Accrued Liabilities: Accrued liabilities at March 31, 2012 and December 31, 2011 consisted of the following (in thousands): March31, December31, Payroll and related $ $ Warranty Sales commissions Professional services Other Total accrued liabilities $ $ Warranty Reserve The Company warrants its products against material defects for a specific period of time, generally twelve months. The Company provides for the estimated future costs of warranty obligations in cost of sales when the related revenue is recognized. The accrued warranty costs represent the best estimate at the time of sale of the total costs that the Company expects to incur to repair or replace product parts which fail while still under warranty.The amount of accrued estimated warranty costsis primarily based on current information on repair costs.The Company periodically reviews the accrued balances and updates the historical warranty cost trends. The following table summarizes warranty reserve activity during the three months ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Warranty accrual, beginning of period $ $ Provision for current period sales — 58 Deductions for warranty claims processed during the period ) — Warranty accrual, end of period $ $ Accumulated Other Comprehensive Income (Loss): The components of accumulated other comprehensive loss at March 31, 2012 and December 31, 2011 were as follows (in thousands): March31, December31, Accumulated net unrealized loss on short-term investments $ (2 ) $ (1 ) Accumulated foreign currency translation adjustments ) ) Accumulated other comprehensive loss $ ) $ ) 10 Index 6. NET INCOME (LOSS) PER SHARE Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income per share reflects the potential dilution that could occur from common shares issuable upon the exercise of outstanding stock options or warrants and the vesting of restricted stock awards (“RSAs”), which are reflected in diluted earnings per share by application of the treasury stock method.Under the treasury stock method, the amount that the employee must pay for exercising stock options or warrants, the amount of stock-based compensation cost for future services that the Company has not yet recognized, and the amount of tax benefit that would be recorded in additional paid-in capital upon exercise are assumed to be used to repurchase shares. The following table sets forth the computation of basic and diluted net income (loss) per share and potential shares of common stock that are not included in the diluted net income (loss) per share calculation because their effect is anti-dilutive (in thousands, except per share data): Three Months Ended March 31, Numerator: Net income (loss) $ $ ) Denominator: Weighted average common shares - basic Dilutive effect of employee equity incentive plans — Dilutive effect of warrants 34 — Weighted average common shares - diluted Net income (loss) per share: Basic $ $ ) Diluted $ $ ) Anti-dilutive securities: Options and restricted stock Warrants 20 Total anti-dilutive securities 7. STOCKHOLDERS’ EQUITY Common Stock Transactions On April 25, 2012, the Company completed a registered offering of 4.5 million shares of common stock.The shares were sold to the public at $21.00 per share for a gross sales price of $94.5 million.The Company received net proceeds of approximately $88.0 million after deducting underwriting commissions and other offering expenses.The underwriters have an option to purchase up to an additional 675,000 shares of common stock which expires on May 19, 2012. All of the shares in the offering are being sold by the Company. On June 24, 2011, the Company completed a registered offering of 3.0 million shares of common stock, which included the exercise in full of the underwriters’ overallotment option to purchase394,800 shares of common stock.The shares were sold to the public at $9.50 per share for a gross sales price of $28.8 million.The Company received net proceeds of approximately $26.5 million after deducting underwriting commissions and other offering expenses. Warrants The following table summarizes the warrant activity for the three months ended March 31, 2012 and 2011 (in thousands, except per share data): Three Months Ended March 31, Number of Shares Weighted Average Purchase Price Number Of Shares Weighted Average Purchase Price Outstanding at the beginning of the period 85 $ $ Exercised ) ) Cancelled or expired — — (1 ) Outstanding at the end of the end of the period 30 $ $ 11 Index The following table summarizes the outstanding warrants for our common stock issued in conjunction with raising capital as of March 31, 2012 (in thousands, except exercise prices and years): Date of Grant Shares Outstanding and Exercisable Expiration Date Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price July 2007 20 July 2012 $ June 2009 10 June 2012 30 $ Equity Incentive Plan Activity The Company has an equity incentive plan that provides for the grant of incentive stock options and restricted stock awards to eligible employees.As of March 31, 2012, 183,845 shares were available for future grant under the Plan. The following table summarizes the Company’s stock option activity for the three months ended March 31, 2012 and 2011 (in thousands, except per share data): Three Months Ended March 31, Options Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding at the beginning of the period $ $ Granted 65 53 Exercised ) (2 ) Cancelled ) ) Outstanding at the end of the period $ $ Vested and expected to vest at the end of the period $ $ Exercisable at the end of the period $ $ As of March 31, 2012, the aggregate intrinsic value of options outstanding, options vested and expected to vest and options exercisable was $13.4 million, $13.0 million and $8.3 million, respectively. As of March 31, 2012, the weighted average remaining contractual life of options outstanding, options vested and expected to vest and options exercisable was 7.13 years, 7.04 years and 5.89 years, respectively. The total intrinsic value of options exercised during the three months ended March 31, 2012 and 2011 was $0.7 million and $9,252, respectively. The weighted average remaining contractual life and weighted average per share exercise price of options outstanding and of options exercisable as of March 31, 2012 were as follows (in thousands, except exercise prices and years): Options Outstanding Options Exercisable Range of Exercise Prices Number of Shares Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price $ 4.30– $ 5.80 $ $ 6.00– 9.72 9.93 – 14.49 14.50 – 33.50 74 $ 4.30– $ 33.50 $ $ 12 Index The following table summarizes the Company’s RSA activity for the three months ended March 31, 2012 and 2011 (in thousands, except per share data): Three Months Ended March 31, Awards Weighted Average Grant Date Fair Value Awards Weighted Average Grant Date Fair Value Outstanding at the beginning of the period $ 60 $ Granted 3 10 Vested ) — — Outstanding at the end of the period $ 70 $ The weighted average remaining contractual term for the RSAs outstanding as of March 31, 2012 was 2.18 years. As of March 31, 2012, the aggregate pre-tax intrinsic value of RSAs outstanding was $2.9 million. The aggregate pre-tax intrinsic values were calculated based on the closing price of the Company’s common stock of $22.36 on March 31, 2012. The aggregate pre-tax intrinsic value of RSAs vested during the three months ended March 31, 2012 was $0.2 million. This intrinsic value represents the fair market value of the Company’s common stock on the date of release. No RSAs vested during the three months ended March 31, 2011. 8. STOCK-BASED COMPENSATION The following table summarizes employee stock-based compensation expense, net of income tax, as it relates to the Company’s statement of operations for the three months ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Cost of sales $ 34 $ 25 Research and development 97 43 Sales and marketing General and administrative Total stock-based compensation expense $ $ No income tax benefits were recognized in the three months ended March 31, 2012 due to operating loss carry-forwards available to offset current income.No income tax benefits were recognized in the three months ended March 31, 2011 due to losses incurred.No stock-based compensation has been capitalized in inventory due to the immateriality of such amounts. As of March 31, 2012, total unrecognized compensation cost related to unvested stock options was $3.4 million, net of estimated forfeitures, which is expected to be recognized over an estimated weighted average period of 3.20 years, and total unrecognized compensation cost related to non-vested RSAs was $0.8 million, net of estimated forfeitures, which is expected to be recognized over an estimated weighted average period of 2.14 years. The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model. The fair value of each RSA is calculated based upon the closing stock price of the Company’s common stock on the date of the grant. The expense for stock-based awards is recognized over the requisite service period using the straight-line attribution approach. The following assumptions were used in determining the fair value of stock options granted during the three months ended March 31, 2012 and 2011: Three Months Ended March 31, Expected term (years) Expected volatility % % Risk-free interest rate % % Expected dividend yield — % — % The weighted average grant date fair value of options granted during the three months ended March 31, 2012 and 2011 was $9.54 and $3.98, respectively 13 Index The Company calculated the expected term of stock options granted using historical exercise data.The Company used the number of days between the grant and the exercise dates to calculate a weighted average of the holding periods for all awards (i.e., the average interval between the grant and exercise or post-vesting cancellation dates) adjusted as appropriate. Expected volatilities were estimated using the historical share price performance over a period equivalent to the expected term of the option.The risk-free interest rate for a period equivalent to the expected term of the option was extrapolated from the U.S. Treasury yield curve in effect at the time of the grant. The Company has never paid cash dividends and does not anticipate paying cash dividends in the foreseeable future. 9. RELATED PARTY TRANSACTIONS On July 19, 2010, the Company entered into a Master OEM Purchase and Sales Agreement with GENBAND US LLC and GENBAND Ireland Ltd. (collectively, “GENBAND”), pursuant to which GENBAND may purchase any of the Company’s existing software and hardware products, as well as procure licenses and services related to such products from Procera.Pursuant to this agreement, the Company’s Board of Directors supported the election of Mark Pugerude, President of Global Sales and Business Development of GENBAND, as a director of the Company. During the three months ended March 31, 2012 and 2011, the Company recognized revenue of approximately $0.4 million and $0.5 million, respectively, on sales to GENBAND.At March 31, 2012 and December 31, 2011, the Company had accounts receivable of approximately $0.2 million and $0.1 million, respectively, from GENBAND. COMMITMENTS AND CONTINGENCIES Legal The Company is periodically involved in legal actions and claims that arise as a result of events that occur in the normal course of operations. The Company does not believe that any of its legal actions and claims will have, individually or in the aggregate, a material adverse effect on the Company’s financial position or results of operations. Operating Leases The Company leases its operating and office facilities for various terms under long-term, non-cancelable operating lease agreements. The leases expire at various dates through 2016 and provide for renewal options ranging from month-to-month to three year terms. In the normal course of business, it is expected that these leases will be renewed or replaced by leases on other properties. The leases provide for increases in future minimum annual rental payments based on defined increases which are generally meant to correlate with the Consumer Price Index, subject to certain minimum increases. Also, the agreements generally require the Company to pay executory costs (real estate taxes, insurance and repairs). As of March 31, 2012, future minimum lease payments due under operating leases are as follows (in thousands): Fiscal years ending December 31, 2012 (remaining) $ Total minimum lease payments $ Secured Line of Credit On December 10, 2009, the Company entered into a two-year loan and security agreement for a secured line of credit facility for short-term working capital purposes with Silicon Valley Bank. On February 3, 2012, the loan and security agreement was amended and restated (the “Amended Secured Credit Facility”), to increase the secured line of credit facility from $2.0 million to $10.0 million and to provide for borrowings through February 2, 2014. Pursuant to the Amended Secured Credit Facility, borrowings bear interest at the prime rate plus 1%, but not less than 4.25% on an annual basis. The Company will pay Silicon Valley Bank a $35,000 commitment fee in each of the two years under the agreement. The Amended Secured Credit Facility is secured by substantially all of the Company’s assets. The terms of the Amended Secured Credit Facility include a financial covenant requiring a minimum company liquidity ratio and restrictions on the Company’s ability to incur certain additional indebtedness, pay dividends, create or permit liens on assets or engage in mergers, consolidations or dispositions. The Amended Secured Credit Facility may be terminated at any time by the Company during the term of the agreement, to take effect three business days after the Company provides written notice to Silicon Valley Bank. In connection with such termination, the Company would be obligated to pay Silicon Valley Bank a $50,000 termination fee. The Company was in compliance with the financial covenants as of March 31, 2012. At March 31, 2012 and December 31, 2011, the Company had no outstanding balance under the Amended Secured Credit Facility. 14 Index Concentrations For the three months ended March 31, 2012, revenue from Shaw Communications, Inc. and Cox Communications, Inc. represented 21% and 20% of net revenue, respectively. Revenue from a third customer represented 12% of net revenues, with no other single customer representing more than 10% of net revenue. For the three months ended March 31, 2011, revenue from Shaw Communications, Inc. represented 28% of net revenue and revenue from a second customer represented 22% of net revenue, with no other single customer representing more than 10% of net revenue. At March 31, 2012, accounts receivable from two customers represented 26% and 19%, respectively, of total accounts receivable, with no other single customer accounting for more than 10% of the accounts receivable balance. At December 31, 2011, accounts receivable from two customers represented 45% and 20%, respectively, of total accounts receivable with no other single customer accounting for more than 10% of the accounts receivable balance.As of March 31, 2012 and December 31, 2011, approximately 34% and 37%, respectively, of the Company’s total accounts receivable were due from customers outside the United States. INCOME TAXES The Company's effective tax rate was 5% for the three months ended March 31, 2012 and 12% for the three months ended March 31, 2011. For the three months ended March 31, 2012, the Company recorded an income tax provision of $28,000on an income before provision for income taxes of $0.6 million. For the three months ended March 31, 2011, the Company recorded an income tax provision of $24,000on a loss before provision for income taxes of $0.2 million.The effective tax rate for the three months ended March 31, 2012 differs from the federal statutory tax rate as a result of state taxes and earnings taxed in foreign jurisdictions and the anticipated tax expense in the U.S. was offset by the utilization of federal tax attributes. In 2002, the Company established a valuation allowance for substantially all of its deferred tax assets.Since that time, the Company has continued to record a valuation allowance.A valuation allowance is required to be established or maintained when it is more likely than not that all or a portion of deferred tax assets will not be realized.The Company will continue to reserve for substantially all net deferred tax assets until there is sufficient evidence to warrant reversal. The Company recognizes interest and penalties related to uncertain tax positions in income tax expense.As of March 31, 2012, the Company had no accrued interest or penalties related to uncertain tax positions.The federal returns for the years ended 2008 through the current period and most state returns for the years ended 2007 through the current period remain open to examination.In addition, all of the net operating losses and research and development credit carryforwards that may be used in future years are still subject to adjustment.The Company is also subject to examinations in other foreign jurisdictions including Australia and Sweden beginning in 2005 through the current period. At March 31, 2012, the Company had $245,000 of unrecognized tax benefits, a total of $210,000 which would affect the Company’s effective tax rate if recognized. The Company does not anticipate that the total unrecognized tax benefitswill change significantly over the next twelve months. SEGMENT INFORMATION The Company operates in one business segment providing specialized products and related services that enable network operators to manage and control their networks . Sales for geographic regions are based upon the customer’s location. The location of long-lived assets is based on the physical location of the Company’s regional offices. The following are summaries of net sales by geographical region (in thousands): Three Months Ended March 31, Net sales: United States $ $ Europe, Middle East and Africa Asia Pacific Total $ $ 15 Index The following are summaries of long-lived assets by geographical region (in thousands): March31, December31, Long-lived assets: United States $ $ Europe Australia 19 20 Total $ $ SUBSEQUENT EVENTS On April 25, 2012, the Company completed a registered offering of 4.5 million shares of common stock.The shares were sold to the public at $21.00 per share for a gross sales price of $94.5 million.The Company received net proceeds of approximately $88.0 million after deducting underwriting commissions and other offering expenses.The underwriters have an option to purchase up to an additional 675,000 shares of common stock which expires on May 19, 2012. All of the shares in the offering are being sold by the Company. The Company intends to use the net proceeds for general working capital and corporate purposes, including potential acquisition. 16 Index Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our results of operations and current financial position. This discussion should be read in conjunction with our unaudited consolidated financial statements and related notes included elsewhere in this report and the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on March 15, 2012. As used in this Quarterly Report on Form 10-Q, references to the “Company,” “we,” “us,” “our” or similar terms include Procera Networks, Inc. and its consolidated subsidiaries. Cautionary Note Regarding Forward-Looking Statements Our disclosure and analysis in this Quarterly Report on Form 10-Q contain certain “forward-looking statements,” as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements set forth anticipated results based on management’s plans and assumptions. From time to time, we also provide forward-looking statements in other materials we release to the public as well as oral forward-looking statements. Such statements give our current expectations or forecasts of future events; they do not relate strictly to historical or current facts. We have attempted to identify such statements by using words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “will,” “could,” “initial,” “future,” “may,” “predict,” “potential,” “should” and similar expressions in connection with any discussion of future events or future operating or financial performance or strategies. Such forward-looking statements include, but are not limited to, statements regarding: ● our services, including the development and deployment of products and services and strategies to expand our targeted customer base and broaden our sales channels; ● the operation of our company with respect to the development of products and services; ● our liquidity and financial resources, including anticipated capital expenditures, funding of capital expenditures and anticipated levels of indebtedness; ● trends related to and management’s expectations regarding results of operations, required capital expenditures, revenues from existing and new products and sales channels, and cash flows, including but not limited to those statements set forth below in this Item 2; and ● sales efforts, expenses, interest rates, foreign exchange rates, and the outcome of contingencies, such as legal proceedings. We cannot guarantee that any forward-looking statement will be realized. Achievement of future results is subject to risks, uncertainties and potentially inaccurate assumptions. Should known or unknown risks or uncertainties materialize, or should underlying assumptions prove inaccurate, actual results could vary materially from past results and those anticipated, estimated or projected. Investors should bear this in mind as they consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any further disclosures we make on related subjects in our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K. We also provide the following cautionary discussion of risks and uncertainties related to our businesses. These are factors that we believe, individually or in the aggregate, could cause our actual results to differ materially from expected and historical results. We note these factors for investors as permitted by Section 21E of the Exchange Act. You should understand that it is not possible to predict or identify all such factors. Consequently, you should not consider the following to be a complete discussion of all potential risks or uncertainties. Our forward-looking statements are subject to a variety of factors that could cause actual results to differ significantly from current beliefs and expectations, identified under the caption ”Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q, as well as general risks and uncertainties such as those relating to general economic conditions and demand for our products and services. Overview We are a leading provider of Intelligent Policy Enforcement (“IPE”) solutions that enable mobile and broadband network operators and entities managing private networks including higher education institutions, businesses and government entities (collectively referred to as network operators), to gain enhanced visibility into, and control of, their networks.Our solutions provide granular network intelligence intended to enable network operators to improve the quality and longevity of their networks, better monetize their network infrastructure investments, control security hazards and create and deploy new services for their users.We believe that the intelligence we provide about users and their usage enables qualified business decisions.Our network operator customers include mobile service providers, broadband service providers, cable multiple system operators (“MSOs”), Internet Service Providers (“ISPs”), educational institutions, enterprises and government agencies. 17 Index Our IPE products are part of the market for mobile packet and broadband core products.According to Infonetics Research, the market for IPE products is expected to grow from $344 million in 2010 to $2.1 billion in 2015, a compound annual growth rate of 43%.Our bundled products deliver a solution that is a key element of the mobile packet and broadband core ecosystems.Our solutions are often integrated with additional elements in the mobile packet and broadband core including Policy Management, Charging and Network Monitoring, Optimization and Assurance functions and are compliant with the widely adopted 3rd Generation Partnership Program (“3GPP”) standard.In order to respond to rapidly increasing demand for network capacity due to increasing subscribers and usage, network operators are seeking higher degrees of intelligence, optimization, network management, service creation and delivery in order to differentiate their offerings and deliver a high quality of experience to their subscribers.We believe the need to create more intelligent and innovative mobile and broadband networks will continue to drive demand for our products. Our products are marketed under the PacketLogic brand name.We have a broad spectrum of products delivering IPE at the access, edge and core layers of the network.Our products are designed to offer maximum flexibility to our customers and enable differentiated services and revenue-enhancing applications, all while delivering a high quality of service for subscribers. We face competition from suppliers of standalone IPE and deep packet inspection (“DPI”) products including Allot Communications Ltd., Arbor Networks (a subsidiary of Tektronix), Blue Coat Systems, Inc., Brocade Communications Systems, Inc., Cisco Systems, Inc., Cloudshield Technologies, Inc. (a subsidiary of SAIC, Inc.), Ericsson, Huawei Technologies Company, Ltd., Juniper Networks, Inc. and Sandvine Corporation. Some of our competitors supply platform products with different degrees of DPI functionality, such as switch/routers, routers, session border controllers and VoIP switches. Most of our competitors are larger and more established enterprises with substantially greater financial and other resources. Some competitors may be willing to reduce prices and accept lower profit margins to compete with us.As a result of such competition, we could lose market share and sales, or be forced to reduce our prices to meet competition.However, we do not believe there is a dominant supplier in our market.Based on our belief in the superiority of our technology, we believe that we have an opportunity to capture meaningful market share and benefit from what we believe will be growth in the DPI market. We were incorporated in 2002 and became a public company in October 2003 following our merger with Zowcom, Inc., a publicly-traded Nevada corporation. In 2006, we completed acquisitions of the Netintact entities. Our Company is headquartered in Fremont, California and we have regional headquarters in Varberg, Sweden and Singapore.We sell our products through our direct sales force, resellers, distributors and systems integrators in the Americas, Asia Pacific and Europe. Critical Accounting Estimates Our discussion and analysis of our financial condition and results of operations are based upon financial statements which have been prepared in accordance with Generally Accepted Accounting Principles in the United States (“U.S. GAAP”).The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate these estimates.We base our estimates on historical experience and on assumptions that are believed to be reasonable.These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. We believe the following critical accounting policies reflect our most significant estimates, judgments and assumptions used in the preparation of our consolidated financial statements: ● Revenue Recognition; ● Valuation of Goodwill, Intangible and Long-Lived Assets; ● Allowance for Doubtful Accounts; ● Stock-Based Compensation; and ● Accounting for Income Taxes. These critical accounting policies and related disclosures appear in our Annual Report on Form 10-K for the year ended December 31, 2011. Results of Operations Comparison of Three Months Ended March 31, 2012 and 2011 Revenue Revenue for the three months ended March 31, 2012 and 2011 was as follows (in thousands, except percentages): 18 Index Three Months Ended March 31, Increase Net product revenue $ $ 75 % Net support revenue 92 % Total revenue $ $ 78 % Our revenue is derived from two sources: product revenue, which includes sales of our hardware products bundled with software licenses, and service revenue, which consists primarily of software maintenance and customer support revenue. Maintenance and customer support revenue is recognized over the support period, which is typically twelve months. Total revenue in three months ended March 31, 2012 was $12.3 million, an increase of 78% compared with $6.9 million in the three months ended March 31, 2011, and reflected a 75% increase in product revenue and a 92% increase in support revenue.The increase in product revenue in 2012 compared to the first quarter of 2011 reflected substantial follow-on orders from existing customers and included increased sales to cable and mobile service provider customers.The increase in product revenue also continued to reflect increased sales of our mid-range PL8000 series products.The increase in support revenue in 2012 compared to the first quarter of 2011 reflected the continued expansion of the installed base of our product to which we have sold ongoing support services. In the three months ended March 31, 2012, sales to three customers, Shaw Communications, Inc., Cox Communications, Inc and a third customer, represented 21%, 20% and 12% of total net revenues, respectively. Sales to customers located in the United States as a percentage of total revenues were 62% and 53% for the three months ended March 31, 2012 and 2011, respectively. We believe that our revenue will continue to grow in each of the remaining quarters of the fiscal year ending December 31, 2012, as compared with the same periods in the fiscal year ended December 31, 2011. Cost of Sales Cost of sales includes direct labor and material costs for products sold, costs expected to be incurred for warranty, adjustments to inventory values, including the write-down of slow moving or obsolete inventory and costs for support personnel. The following table presents the breakdown of cost of sales by category for the three months ended March 31, 2012 and 2011 (in thousands, except percentages): Three Months Ended March 31, Increase Product costs $ $ 33 % Percent of net product revenue 35 % 46 % Support costs 63 % Percent of net support revenue 9 % 10 % Total costs of sales $ $ 35 % Percent of total net revenue 30 % 39 % Total cost of sales in the three months ended March 31, 2012 increased by $0.9 million compared to the three months ended 2011, and decreased as a percentage of revenue by 9 percentage points.The increase in cost of sales in 2012 primarily reflected higher material costs associated with increased product sales. The decrease in cost of sales as a percentage of revenue primary reflected increased sales of our PL8000 series products, which have lower material costs compared with our other products, and an increased proportion of license revenue. Stock-based compensation recorded to cost of sales in the three months ended March 31, 2012 and 2011 was $33,602 and $24,759, respectively. 19 Index Gross Profit Gross profit for the three months ended March 31, 2012 and 2011 was as follows (in thousands, except percentages): Three Months Ended March 31, Increase Product gross profit $ $ % Gross product margin 65 % 54 % Support gross profit 95 % Gross support margin 91 % 90 % Total gross profit $ $ % Total gross margin 70 % 61 % Our total gross profit margin for the three months ended March 31, 2012 increased by 9 percentage points to 70% compared to 61% for the three months ended March 31, 2011.The improvement resulted from the continued increase in sales of our PL8000 series products, which have a higher margin compared to our other products, and an increased proportion of license revenue.We expect our gross profit margin percent to be in the low sixties for the three month periods ending June 30, 2012, September 30, 2012 and December 31, 2012. Operating Expense Operating expenses for the three months ended March 31, 2012 and 2011 was as follows (in thousands, except percentages): Three Months Ended March 31, Increase Research and development $ $ 63 % Sales and marketing 94 % General and administrative 85 % Total $ $ 84 % Research and Development Research and development expenses include costs associated with personnel focused on the development or improvement of our products, prototype materials, initial product certifications and equipment costs.Research and development costs include sustaining and enhancement efforts for products already released and development costs associated with planned new products. Three Months Ended March 31, Increase ($ in thousands) Research and development $ $ 63 % As a percentage of total net revenue 14 % 15 % Research and development expenses for the three months ended March 31, 2012 increased by $0.7 million compared to the three months ended March 31, 2011 as a result of increased research and development personnel and the corresponding additional employee compensation costs.Additional personnel are expected to allow us to enhance our core product features and functionality in order to support new sales and to achieve follow-on sales to our current customers.Stock-based compensation recorded to research and development expenses in the three months ended March 31, 2012 and 2011 was $96,533 and $42,772, respectively. Sales and Marketing Sales and marketing expenses primarily include personnel costs, sales commissions and marketing expenses, such as trade shows, channel development and literature. Three Months Ended March 31, Increase ($ in thousands) Sales and marketing $ $ 94 % As a percentage of total net revenue 32 % 30 % 20 Index Sales and marketing expenses for the three months ended March 31, 2012 increased by $1.9 million compared to the three months ended March 31, 2011.The increase reflected the addition of sales and marketing personnel in the second half of 2011 and in the three months ended March 31, 2012, and the corresponding higher compensation costs and higher commission costs as a result of the increase in revenue. Stock-based compensation recorded to sales and marketing expenses in the three months ended March 31, 2012 and 2011 was $0.3 million and $0.1 million, respectively. General and Administrative General and administrative expenses consist primarily of personnel and facilities costs related to our executive, finance functions and service fees for professional services.Professional services include costs for legal advice and services, accounting and tax professionals, independent auditors and investor relations. Three Months Ended March 31, Increase ($ in thousands) General and administrative $ $ 85 % As a percentage of total net revenue 19 % 18 % General and administrative expenses for the three months ended March 31, 2012 increased by $1.1 million compared to the three months ended March 31, 2011, reflecting higher accrued bonus costs associated with exceeding revenue targets, business development expenses of $0.6 million, higher legal and audit fees and increased use of accounting contractors. Stock-based compensation recorded to general and administrative expense in the three months ended March 31, 2012 and 2011 was $0.3 million and $0.2 million, respectively. Interest and Other Income (Expense), Net Three Months Ended March 31, Increase ($ in thousands) Interest and other income (expense), net $ 1 $ ) % Interest and other income increased in the three months ended March 31, 2012 compared to the three months ended March 31, 2011 due to higher cash balances as a result of increased cash from operations and from our registered offering of common stock in June 2011, for which we received net proceeds of approximately $26.5 million.Interest expense decreased from the prior year period, reflecting no borrowings under our credit facility, compared to $0.7 million outstanding at March 31, 2011. Provision for Income Taxes Three Months Ended March 31, Increase ($ in thousands) Provision for income taxes $ 28 $ 24 17 % We are subject to taxation primarily in the U.S., Australia, Japan, Singapore and Sweden as well as in a number of U.S. states, including California. The increase in the tax provision for the three months ended March 31, 2012 compared to the three months ended March 31, 2011 reflects higher state and foreign taxes as a result of the increase in taxable income. We have established a valuation allowance for substantially all of our deferred tax assets. We calculated the valuation allowance in accordance with the provisions of ASC 740, which requires that a valuation allowance be established or maintained when it is “more likely than not” that all or a portion of deferred tax assets will not be realized. We will continue to reserve for substantially all net deferred tax assets until there is sufficient evidence to warrant reversal. 21 Index Liquidity and Capital Resources Cash and Cash Equivalents and Investments The following table summarizes the changes in our cash balance for the periods indicated: Three Months Ended March 31, ($ in thousands) Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 40 ) Net increase in cash and cash equivalents $ $ During the three months ended March 31, 2012, we generated $3.6 million in cash from operating activities as compared to $2.4 million for the three months ended March 31, 2011.Cash provided by operating activities during the three months ended March 31, 2012 primarily consisted of our net income of $0.6 million, non-cash charges of $1.0 million and net working capital sources of cash of $2.1 million. Non-cash charges consisted primarily of stock-based compensation of $0.7 million and depreciation expense of $0.1 million. Working capital sources of cash consisted primarily of a decrease in accounts receivable of $3.2 million due to strong collections. Working capital use of cash consisted primarily of an increase in inventory of $0.8 million, resulting from material purchases in anticipation of future sales. Cash provided by operating activities during the three months ended March 31, 2011 primarily consisted of $2.5 million from the collection of accounts receivable, partially offset by other net working capital uses of cash. Net cash used in investing activities of $0.4 million during the three months ended March 31, 2012 consisted of purchases of lab and testing equipment for use in research and development of $0.6 million, partially offset by proceeds from net sales and maturities of short-term investments of $0.2 million. Net cash used in investing activities of $0.1 million during the three months ended March 31, 2011 reflected purchases of property and equipment. Net cash provided by financing activities of $0.8 million during the three months ended March 31, 2012 reflected proceeds from the exercise of stock options and warrants.Net cash used in financing activities of $0.8 million during the three months ended March 31, 2011 reflected net repayment of the borrowings against our line of credit of $1.0 million, partially offset by proceeds from the exercise of stock options of $0.2 million. Our cash, cash equivalents and short-term investments at March 31, 2012 consisted of bank deposits with third party financial institutions, money market funds, U.S. agency securities, certificates of deposit, commercial paper and corporate bonds.Our investments are intended to establish a high-quality portfolio that preserves principal, meets liquidity needs, avoids inappropriate concentrations and delivers an appropriate yield in relationship to our investment guidelines and market conditions.Cash equivalents consist of highly liquid investments with remaining maturities of three months or less at the date of purchase.Short-term investments have a remaining maturity of greater than three months at the date of purchase and an effective maturity of less than one year.All investments are classified as available for sale. On April 25, 2012, we completed a registered offering of 4.5 million shares of common stock.The shares were sold to the public at $21.00 per share for a gross sales price of $94.5 million.We received net proceeds of approximately $88.0 million after deducting underwriting commissions and other offering expenses.The underwriters have an option to purchase up to an additional 675,000 shares of common stock which expires on May 19, 2012. We intend to use the net proceeds for general working capital and corporate purposes, including potential acquisitions. On February 3, 2012, we amended and restated our two-year loan and security agreement with Silicon Valley Bank to increase the credit facility from $2.0 million to $10.0 million for an additional two-year period beginning on that date. Borrowings under the amended credit facility bear interest at the prime rate plus 1%, but not less than 4.25% on an annual basis. At March 31, 2012 and December 31, 2011, we had no borrowings outstanding under this credit facility. Based on our current cash, cash equivalents and short-term investment balances, and anticipated cash flow from operations, we believe that our working capital will be sufficient to meet the cash needs of our business for at least the next twelve months. Our future capital requirements will depend on many factors, including our rate of growth, the expansion of our sales and marketing activities, development of additional channel partners and sales territories, the infrastructure costs associated with supporting a growing business and greater installed base of customers, introduction of new products, enhancement of existing products, and the continued acceptance of our products.We may also enter into arrangements that require investment such as entering into complementary businesses, service expansion, technology partnerships or acquisitions. 22 Index Off-Balance Sheet Arrangements As of March 31, 2012, we had no off-balance sheet items as described by Item 303(a)(4) of Regulation S-K.We have not entered into any transactions with unconsolidated entities whereby we have financial guarantees, subordinated retained interests, derivative instruments or other contingent arrangements that expose us to material continuing risks, contingent liabilities, or any other obligations under a variable interest in an unconsolidated entity that provides us with financing, liquidity, market risk or credit risk support. Contractual Obligations We lease facility space under non-cancelable operating leases in California and Sweden that extend through 2016. The details of these contractual obligations are further explained in Note 10 of the Notes to Condensed Consolidated Financial Statements. We use third-party contract manufacturers to assemble and test our hardware products.In order to reduce manufacturing lead-times and ensure an adequate supply of inventories, our agreements with some of these manufacturers allow them to procure long lead-time component inventory based on rolling production forecasts provided by us.We may be contractually obligated to purchase long lead-time component inventory procured by certain manufacturers in accordance with our forecasts. In addition, we issue purchase orders to our third-party manufacturers that may not be cancelable at any time.As of March 31, 2012, we had open non-cancelable purchase orders amounting to approximately $3.4 million, primarily with our third-party contract manufacturers. Item 3.Quantitative and Qualitative Disclosures about Market Risk Foreign Currency Risk Our sales contracts are denominated predominantly in U.S. Dollars, Swedish Krona, Australian Dollars and the Euro.We incur operating expenses in U.S. Dollars, Swedish Krona and Australian Dollars.Therefore, we are subject to fluctuations in these foreign currency exchange rates. However, to date, exchange rate fluctuations have had minimal impact on our revenues, operating results and cash flows, and we have not used derivative instruments to hedge our foreign currency exposures. Interest Rate Sensitivity We had unrestricted cash, cash equivalents and short term investments totaling approximately $41.2 million at March 31, 2012.Cash equivalents and short-term investments are composed of money market funds, U.S. agency securities, commercial paper, certificates of deposit and corporate bonds. Our investment policy requires investments to be of high credit quality, primarily rated A/A2, with the objective of minimizing the potential risk of principal loss.All short-term investments have an effective maturity of less than one year and are classified as available-for sale, and consequently, are recorded on the balance sheet at fair value with unrealized gains or losses reported as a separate component of accumulated other comprehensive income (loss). Because of the short weighted-average maturity of our investment portfolio at March 31, 2012, we believe that we have no material exposure to changes in the fair value as a result of changes in interest rates. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures We have adopted and maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for timely decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures, management recognizes that controls and procedures, no matter how well designed and operated, cannot provide absolute assurance of achieving the desired control objectives. As required by Rule 13a-15(b), under the Securities Exchange Act of 1934, as amended, we carried out an evaluation, under the supervision and with the participation of management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. Based on the foregoing, our Chief Executive Officer and Chief Financial Officer concluded that as of the end of the period covered by this report, our disclosure controls and procedures are effective. Changes in Internal Control over Financial Reporting There was no change in our internal control over financial reporting during the period ended March 31, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 23 Index PART II. OTHER INFORMATION Item 1.Legal Proceedings We are at times involved in litigation and other legal claims in the ordinary course of business. When appropriate in management’s estimation, we may record reserves in our financial statements for pending litigation and other claims.Although it is not possible to predict with certainty the outcome of litigation, we do not believe that any of the current pending legal proceedings to which we are a party or to which any of our property is subject will have a material impact on our results of operations or financial condition. Item 1A. Risk Factors We have marked with an asterisk (*) those risk factors below that reflect material changes from the risk factors included in ourAnnual Report on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2012. You should carefully consider the risks described below, together with all of the other information included in this Quarterly Report on Form 10-Q, in considering our business and prospects. Set forth below and elsewhere in this report and in other documents we file with the SEC are descriptions of the risks and uncertainties that could cause our actual results to differ materially from the results contemplated by the forward-looking statements contained in this report. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. Each of these risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common stock. Risks Related to Our Business *We have incurred losses in previous periods and may incur losses in future periods. For the three months ended March 31, 2012 and 2011, we recognized income from operations of $0.6 million and a loss from operations of $0.2 million, respectively.We had an accumulated deficit of $57.7 million as of March 31, 2012. We may incur losses from operations in future periods. The profitability we achieved in the three months ended March 31, 2012 may not be indicative of sustained profitability in future periods.Any losses incurred in the future may result from increased costs related to continued investments in sales and marketing, product development and administrative expenses. Furthermore, if our revenue growth does not continue or is slower than anticipated, or our operating expenses exceed expectations, our losses may be greater. Our PacketLogic family of products is our only product line. All of our current revenues and a significant portion of our future growth depend on our ability to continue its commercialization. All of our current revenues and much of our anticipated future growth depend on the development, introduction and market acceptance of new and enhanced products in our PacketLogic product line that address additional market requirements in a timely and cost-effective manner.In the past, we have experienced delays in product development and such delays may occur in the future.We do not currently have plans or resources to develop additional product lines, and as a result, our future growth will largely be determined by market acceptance and continued development of our PacketLogic product line. If additional customers do not adopt, purchase and deploy our PacketLogic products, our revenues will not grow and may decline.In addition, when we announce new products or product enhancements that have the potential to replace or shorten the life cycle of our existing products, customers may defer purchasing our existing products. These actions could harm our operating results by unexpectedly decreasing sales and exposing us to greater risk of product obsolescence. We need to increase the functionality of our products and offer additional features in order to be competitive. The market in which we operate is highly competitive and unless we continue to enhance the functionality of our products by adding additional features, our competitive position may deteriorate and the average selling prices for our products may decrease over time.Such a decrease also could result from the introduction of competing products or from the standardization of DPI technology.To counter this trend, we endeavor to enhance our products by offering higher system speeds and additional performance features, such as additional protection functionality, supporting additional applications and enhanced reporting tools.We may also need to reduce our per unit manufacturing costs at a rate equal to or faster than the rate at which selling prices decline.If we are unable to reduce these costs or to offer increased functionally and features, our results of operations and financial condition may be adversely affected. 24 Index If our products contain undetected software or hardware errors or performance deficiencies, we could incur significant unexpected expenses, experience purchase order cancellations and lose sales. Network products frequently contain undetected software or hardware errors, failures or bugs when new products or new versions or updates of existing products are released to the marketplace.Because we frequently introduce new versions and updates to our product line, previously unaddressed errors in the accuracy or reliability of our products, or issues with their performance, may arise.We expect that such errors or performance deficiencies will be found from time to time in the future in new or existing products, including the components incorporated therein, after the commencement of commercial shipments.These problems may have a material adverse effect on our business by requiring us to incur significant warranty repair costs and support related replacement costs, diverting the attention of our engineering personnel from new product development efforts, delaying the recognition of revenue and causing potentially significant customer relations problems. In addition, if our products are not accepted by customers due to software or hardware defects or performance deficiencies, orders contingent upon acceptance may be cancelled, which could result in lost sales opportunities.In this circumstance, or if warranty returns exceed the amount we have accrued for defect returns based on our historical experience, our results of operations and financial condition may be adversely affected. Our products must properly interface with products from other vendors.As a result, when problems occur in a computer or communications network, it may be difficult to identify the sources of these problems.The occurrence of hardware and software errors, whether or not caused by our products, could result in the delay or loss of market acceptance of our products and any necessary revisions may cause us to incur significant expenses.The occurrence of any such problems would likely have a material adverse effect on our results of operations and financial condition. *We may need to raise further capital, which could dilute or otherwise adversely affect your interest in our company. We believe that our existing cash, cash equivalents and short term investments, along with the cash that we expect to generate from operations and any debt financing that management currently believes is available, will be sufficient to meet our anticipated cash needs for working capital and capital expenditures for the next twelve months. On April 25, 2012, we completed a secondary public offering of 4.5 million shares of our common stock through which we raised approximately $88.0 million in additional capital, net of underwriting commissions and offering expenses.As a result of this offering, our existing shareholders experienced dilution of their interest in the Company.The underwriters of this offering have the right to purchase an additional 675,000 shares of common stock until May 19, 2012, and if they exercise this option, our shareholders will experience further dilution. A number of factors may negatively impact our level of cash availability and working capital requirements, including, without limitation: ● lower than anticipated revenues; ● higher than expected cost of goods sold or operating expenses; ● our inability to liquidate short-term investments; or ● the inability of our customers to pay for the goods and services ordered. We believe that the ability to obtain equity and debt financing in the future will depend on our operating results, general economic conditions and global credit market conditions.If additional funds are raised through the issuance of equity or convertible debt securities, the percentage ownership of our stockholders will be reduced and such securities may have rights, preferences and privileges senior to those of our common stock.There can be no assurance that additional financing will be available on terms favorable to us or at all.If adequate funds are not available on acceptable terms, we may not be able to fund expansion, take advantage of unanticipated growth or acquisition opportunities, develop or enhance services or products or respond to competitive pressures.In addition, we may be required to defer or cancel product development programs, lay-off employees and/or take other steps to reduce our operating expenses.Our inability to raise additional financing or the terms of any financing we do raise could have a material adverse effect on our business, results of operations and financial condition. We have a limited operating history on which to evaluate our company. The products we sell today are derived primarily from the acquisition of the Netintact companies in 2006. We are continually working to improve our operations on a combined basis. Furthermore, we have only recently launched many of our products and services on a worldwide basis, and we are continuing to develop relationships with distribution partners and otherwise exploit sales channels in new markets.Therefore, investors should consider the risks and uncertainties frequently encountered by companies in new and rapidly evolving markets, which include the following: ● successfully introducing new products and entering new markets; 25 Index ● successfully servicing and upgrading new products once introduced; ● increasing brand recognition; ● developing strategic relationships and alliances; ● managing expanding operations and sales channels; ● successfully responding to competition; and ● attracting, retaining and motivating qualified personnel. If we are unable to address these risks and uncertainties, our results of operations and financial condition may be adversely affected. Competition for experienced and skilled personnel is intense and our inability to attract and retain qualified personnel could significantly damage our business. Our future performance will depend to a significant extent on the ability of our management to operate effectively, both individually and as a group.We are dependent on our ability to attract, retain and motivate high caliber key personnel.We have recently hired new employees in many different positions and our plans to expand in all areas will require experienced personnel to augment our current staff.We expect to recruit experienced professionals in such areas as software and hardware development, sales, technical support, product marketing and management.We currently plan to expand our indirect channel partner program and we need to attract qualified business partners to broaden these sales channels.In our market, we have experienced significant competition for qualified personnel and we may not be able to attract and retain such personnel.Our business may suffer if we encounter material delays in hiring additional personnel. Our performance is substantially dependent on the continued services and on the performance of our executive officers and other key employees, including our Chief Executive Officer, James Brear, and our Chief Technical Officer, Alexander Havдng.The loss of the services of any of our executive officers or other key employees could materially and adversely affect our business.In addition, our engineering department is located in Varberg, Sweden, and many of our engineers were formerly employees of Netintact, which we acquired in 2006.If some or all of our Sweden-based engineers were to leave us, our ability to develop new products and serve existing customers could be materially and adversely impacted. We believe we will need to attract, retain and motivate talented management and other highly skilled employees in order to execute on our business plan.We may be unable to retain our key employees or attract, assimilate and retain other highly qualified employees in the future. Competitors and others have in the past, and may in the future, attempt to recruit our employees.In California, where we are headquartered, non-competition agreements with employees generally are unenforceable. As a result, if an employee based in California leaves the Company for any reason, he or she will generally be able to begin employment with one of our competitors or otherwise to compete immediately against us. We currently do not have key person insurance in place.If we lose one of our key officers, we would need to attract, hire, and retain an equally competent person to take his or her place.There is no assurance that we would be able to find such an employee in a timely fashion.If we fail to recruit an equally qualified replacement or incur a significant delay, our business plans may slow down.We could fail to implement our strategy or lose sales and marketing and development momentum. Failure to expand our sales teams or educate them about technologies and our product families may harm our operating results. The sale of our products requires a multi-faceted approach directed at several levels within a prospective customer’s organization.We may not be able to increase net revenue unless we expand our sales teams to address all of the customer requirements necessary to sell our products.We expect to continue hiring in sales and marketing, but there can be no assurance that personnel additions will have a positive effect on our business. If we are not able to successfully integrate new employees into the Company or to educate current and future employees with regard to rapidly evolving technologies and our product families, our results of operations and financial condition may be adversely affected. 26 Index Increased customer demands on our technical support services may adversely affect our relationships with our customers and our financial results. We offer technical support services with our products because they are complex and time consuming to implement.We may be unable to respond quickly enough to accommodate short-term increases in customer demand for support services.We also may be unable to modify the format of our support services to compete with changes in support services offered by our competitors. Further customer demand for these services, without increases in corresponding revenues, could increase costs and adversely affect our operating results. If we experience financial difficulties, do not maintain sufficiently skilled workers and resources to satisfy our contracts, or otherwise fail to perform at a sufficient level under these contracts, the level of support services to our customers may be significantly disrupted, which could materially harm our relationships with these customers and our results of operations. We must continue to develop and increase the productivity of our indirect distribution channels to increase net revenue and improve our operating results. A key focus of our distribution strategy is developing and increasing the productivity of our indirect distribution channels through resellers and distributors.If we fail to develop and cultivate relationships with significant resellers, or if these resellers are not able to execute on their sales efforts, sales of our products may decrease and our operating results could suffer.Many of our resellers also sell products from other vendors that compete with our products.We cannot assure you that we will be able to enter into additional reseller and/or distribution agreements or that we will be able to manage our product sales channels.Our failure to do any of these could limit our ability to grow or sustain revenue.In addition, our operating results will likely fluctuate significantly depending on the timing and amount of orders from our resellers.We cannot assure you that our resellers and/or distributors will continue to market or sell our products effectively or continue to devote the resources necessary to provide us with effective sales, marketing and technical support. Such failure would negatively affect revenue and our potential to achieve profitability. *We may be unable to compete effectively with competitors which are substantially larger and more established and have greater resources. In our rapidly evolving and highly competitive market, we compete on the price as well as the performance of our products.We expect competition to remain intense in the future.Increased competition could result in reduced prices and gross margins for our products and could require increased spending by us on research and development, sales and marketing and customer support, any of which could have a negative financial impact on our business.We compete with Allot Communications Ltd., Arbor Networks (a subsidiary of Tektronix), Blue Coat Systems, Brocade Communications Systems, Cisco Systems, Inc., Cloudshield Technologies (a subsidiary of SAIC), Ericsson, Huawei Technologies Company, Juniper Networks and Sandvine Corporation, as well as other companies which sell products incorporating competing technologies.In addition, our products and technology compete with other types of products that offer monitoring capabilities, such as probes and related software.We also face indirect competition from companies that offer broadband service providers increased bandwidth and infrastructure upgrades that increase the capacity of their networks, which may lessen or delay the need for bandwidth management solutions. Most of our competitors are substantially larger than we are and have significantly greater name recognition and financial, sales and marketing, technical, manufacturing and other resources and more established distribution channels than we do.In addition, some prospective customers have in the past advised us that their concerns about our financial condition disqualified us from competing successfully for their business.While we have improved our balance sheet substantially by recently raising additional capital, it is possible that one or more prospective customers could raise similar concerns in the future.Our competitors may be able to respond more rapidly to new or emerging technologies and changes in customer requirements or devote greater resources to the development, promotion and sale of their products than we can.Furthermore, prospective customers often have expressed greater confidence in the product offerings of our competitors.Some of our competitors may make acquisitions or establish strategic relationships that may increase their ability to rapidly gain market share by addressing the needs of our prospective customers.Additional competitors may enter our existing or future markets with solutions that may be less expensive, provide higher performance or provide additional features than our solutions.Given the opportunities in the bandwidth management solutions market, we also expect that other companies may enter with alternative products and technologies, which could reduce the sales or market acceptance of our products and services, perpetuate intense price competition or make our products obsolete.If any technology that is competing with ours is or becomes more reliable, higher performing, less expensive or has other advantages over our technology, then the demand for our products and services would decrease, which would harm our business. *A substantial portion of our revenues may be dependent on a small number of Tier 1 service providers that purchase in large quantities. If we are unable to maintain or replace our relationships with these customers, our revenues may fluctuate and our growth may be limited. Since 2008, when we first established customer relations with Tier 1 service providers, a significant portion of our revenues has come from a limited number of customers.There can be no guarantee that we will be able to continue to achieve revenue growth from these customers because their capacity requirements have become or will become fulfilled.For this reason, we do not expect that any single customer will remain a significant customer from year to year, and we will need to attract new customers in order to sustain our revenues. 27 Index For the three months ended March 31, 2012, revenues from three customers, Shaw Communications, Inc., Cox Communications, Inc. and a third customer, represented 21%, 20% and 12% of net revenues, respectively, with no other single customer accounting for more than 10% of net revenue. For the three months ended March 31, 2011, revenues from two customers, Shaw Communications, Inc. and another customer, represented 28% and 22% of net revenues, respectively, with no other single customer accounting for more than 10% of net revenue.For the year ended December 31, 2011, revenues from two customers, Shaw Communications, Inc. and Jet Infosystems, represented 27% and 12% of net revenues, respectively, with no other single customer accounting for more than 10% of net revenue. For the year ended December 31, 2010, revenue from one customer, Cox Communication, Inc., represented 11% of net revenues, with no other single customer accounting for more than 10% of net revenue.The proportion of our revenues derived from a limited number of customers may be even higher in any future year or quarter.If we cannot replace the customers that purchase large amounts of our products, or if they do not continue to purchase products at the levels or at the times that we anticipate, our ability to maintain or grow our revenues will be adversely affected. Sales of our products to large broadband service providers often involve a lengthy sales cycle, which may cause our revenues to fluctuate from period to period and could result in us expending significant resources without making any sales. Our sales cycles often are lengthy, because our prospective customers generally follow complex procurement procedures and undertake significant testing to assess the performance of our products within their networks. As a result, we may invest significant time from initial contact with a customer before that end-customer decides to purchase and incorporate our products in its network. We may also expend significant resources attempting to persuade large broadband service providers to incorporate our products into their networks without any measure of success. Even after deciding to purchase our products, initial network deployment and acceptance testing of our products by a large broadband service provider may last several years. Carriers, especially in North America, often require that products they purchase meet Network Equipment Building System (“NEBS”) certification requirements, which relate to the reliability of telecommunications equipment. While our PacketLogic products and future products are and are expected to be designed to meet NEBS certification requirements, they may fail to do so. Due to our lengthy sales cycle, particularly to larger customers, and our revenue recognition practices, we expect our revenue may fluctuate significantly from period to period. In pursuing sales opportunities with larger enterprises, we expect that we will make fewer sales to larger entities, but that the magnitude of individual sales will be greater. We may report substantial revenue growth in the period that we recognize the revenue from a large sale, which may not be repeated in an immediately subsequent period. Because our revenues may fluctuate materially from period to period, the price of our common stock may decline. In addition, even after we have received commitments from a customer to purchase our products, in accordance with our revenue recognition practices we may not be able to recognize and report the revenue from that purchase for months or years after the time of purchase. As a result, there could be significant delays in our receipt and recognition of revenue following sales orders for our products. In addition, if a competitor succeeds in convincing a large broadband service provider to adopt that competitor’s product, it may be difficult for us to displace the competitor at a later time because of the cost, time, effort and perceived risk to network stability involved in changing solutions. As a result, we may incur significant sales and marketing expenses without generating any sales. If we are unable to effectively manage our anticipated growth, we may experience operating inefficiencies and have difficulty meeting demand for our products. We seek to manage our growth so as not to exceed our available capital resources.If our customer base and market grow rapidly, we would need to expand to meet this demand. This expansion could place a significant strain on our management, products and support operations, sales and marketing personnel and other resources, which could harm our business. If demand for our products and services grows rapidly, we may experience difficulties meeting the demand. For example, the installation and use of our products requires customer training.If we are unable to provide adequate training and support for our products, the implementation process will be longer and customer satisfaction may be lower.In addition, we may not be able to exploit fully the growing market for our products and services.We cannot assure you that our systems, procedures or controls will be adequate to support the anticipated growth in our operations. The failure to meet the challenges presented by rapid customer and market expansion could cause us to miss sales opportunities and otherwise have a negative impact on our sales and profitability. We may not be able to install management information and control systems in an efficient and timely manner, and our current or planned personnel, systems, procedures and controls may not be adequate to support our future operations. 28 Index Unstable market and economic conditions may have serious adverse consequences on our business. Our general business strategy may be adversely affected by the current volatile global business environment and continued unpredictable and unstable market conditions.If financial markets continue to experience volatility or deterioration, it may make any debt or equity financing that we require more difficult, more costly, and more dilutive.In addition, a renewed or deeper economic downturn may result in reduced demand for our products, or adversely impact our customers’ ability to pay for our products, which would harm our operating results.There is also a risk that one or more of our current service providers, manufacturers and other partners may not survive in the current economic environment, which would directly affect our ability to attain our operating goals on schedule and on budget.Failure to secure any necessary financing in a timely manner and on favorable terms could have a material adverse effect on our results of operations and financial condition. *We have limited ability to protect our intellectual property and defend against claims which may adversely affect our ability to compete. We rely primarily on patents, trademark law, copyright law, trade secret law and contractual rights to protect our intellectual property rights in our PacketLogic product line.We cannot assure you that the actions we have taken will adequately protect our intellectual property rights or that other parties will not independently develop similar or competing products that do not infringe on our patents.We enter into confidentiality or license agreements with our employees, consultants and corporate partners, and take appropriate measures to control access to and distribution of our software, documentation and other proprietary information.Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy or otherwise misappropriate or use our products or technology. In an effort to protect our unpatented proprietary technology, processes and know-how, we require our employees, consultants, collaborators and advisors to execute confidentiality agreements.These agreements, however, may not provide us with adequate protection against improper use or disclosure of confidential information.These agreements may be breached, and we may not become aware of, or have adequate remedies in the event of, any such breach. In addition, in some situations, these agreements may conflict with, or be subject to, the rights of third parties with whom our employees, consultants, collaborators or advisors have previous employment or consulting relationships. Furthermore, others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets.In addition, under our OEM Purchase and Sales Agreement with GENBAND LLC,we have granted GENBAND access to our source code, which is the human readable version of the computer code used in our products. Subject to a requirement to pay us royalties, GENBAND has the right to use our source code to develop derivative products that it may develop and market under GENBAND's business marks. Our industry is characterized by the existence of a large number of patents and frequent claims and related litigation regarding patent and other intellectual property rights. This type of litigation often is very costly and can continue for a lengthy period of time. If we are found to infringe on the proprietary rights of others, or if we agree to settle any such claims, we could be compelled to pay damages or royalties and either obtain a license to those intellectual property rights or alter our products so that they no longer infringe upon such proprietary rights. Any license could be very expensive to obtain or may not be available at all. Similarly, changing our products or processes to avoid any claims of infringement may be costly or impractical. Litigation resulting from claims that we are infringing the proprietary rights of others, or litigation that we initiate to protect our intellectual property rights, could result in substantial costs and a diversion of resources, and could have a material adverse effect on our results of operations and financial condition. We rely on a small number of contract manufacturers to build our hardware products.If we are unable to have our products manufactured quickly enough to keep up with demand or we experience manufacturing quality problems, our operating results could be harmed. If the demand for our products grows, we will need to increase our capacity for material purchases, production, testing and quality control functions. Any disruptions in product flow could limit our revenue growth and adversely affect our competitive position and reputation, and result in additional costs or cancellation of orders under agreements with our customers. While our PacketLogic products are software based, we rely on independent contract manufacturers to manufacture the hardware components on which our products are installed and operate.In certain circumstances, these contract manufacturers also provide logistics services, which may include loading our software products onto the hardware platforms, testing and inspecting the products, and then shipping them directly to our customers. If these contract manufacturers are unable to meet our demand, or fail to provide such logistics services as we may request in a timely manner, we may experience delays in product shipments. Other performance problems with contract manufacturers may arise in the future, such as inferior quality, insufficient quantity of products, or the interruption or discontinuance of operations of a manufacturer, any of which could have a material adverse effect on our business and operating results. We do not know whether we will effectively manage our contract manufacturers or that these manufacturers will meet our future requirements for timely delivery of product components of sufficient quality and quantity. If one or more of our contract manufacturers were to experience financial difficulties or decide not to continue its business relationship with us, we would need to identify other contract manufacturers to perform these services, and there could be product delivery delays while we seek to establish and implement the new relationship. We also plan to introduce new products and product enhancements, which will require that we rapidly achieve volume production by coordinating our efforts with those of our suppliers and contract manufacturers. Any delays in meeting customer demand or quality problems resulting from the inability of our contract manufacturers to provide us with adequate supplies of high-quality product components, including problems relating to logistic services, could result in lost or reduced future sales to key customers and could have a material adverse effect on our sales and results of operations. 29 Index As part of our cost management efforts, we endeavor to lower per unit product costs from our contract manufacturers by means of volume efficiencies and the utilization of manufacturing sites in lower-cost geographies. However, we cannot be certain when or if such cost reductions will occur. The failure to obtain such cost reductions would adversely affect our gross margins and operating results. If our suppliers fail to adequately supply us with certain original equipment manufacturer (“OEM”), sourced components, our product sales may suffer. Reliance upon OEMs, as well as industry supply conditions, generally involves several additional risks, including the possibility of a shortage of components and reduced control over delivery schedules (which can adversely affect our distribution schedules), and increases in component costs (which can adversely affect our profitability). Most of our hardware products, or the components of our hardware components, are based on industry standards and are therefore available from multiple manufacturers. If our supplier were to fail to deliver, alternative suppliers should be available, although qualification of the alternative manufacturers and establishment of reliable suppliers could result in delays and a possible loss of sales, which could affect operating results adversely.However, in some specific cases we have single-sourced components, because alternative sources are not currently available.If these components were not available for a period of time, we could experience product supply interruptions, delays or inefficiencies, which could have a material adverse effect on our results of operations and financial condition. *Our operating results could be adversely affected by product sales occurring outside the United States and fluctuations in the value of the United States Dollar against foreign currencies. A significant and increasing percentage of PacketLogic sales are generated outside of the United States. PacketLogic sales and operating expenses denominated in foreign currencies could affect our operating results as foreign currency exchange rates fluctuate. Changes in exchange rates between these foreign currencies and the U.S. Dollar will affect the recorded levels of our assets and liabilities because we translate foreign net sales, costs of goods, assets and liabilities into U.S. Dollars for presentation in our financial statements. The primary foreign currencies for which we currently have exchange rate fluctuation exposure are the European Union Euro, the Swedish Krona and the Australian Dollar. If our revenues continue to grow, in part because we have entered new foreign markets, we could be exposed to exchange rate fluctuations in other currencies. For example, during the year ended December 31, 2011, we established a sales office in Japan in order to attempt to penetrate the important Japanese marketplace.Exchange rates between currencies such as the Japanese Yen and the U.S. Dollar have fluctuated significantly in recent years and may do so in the future. Hedging foreign currencies can be difficult. We cannot predict the impact of future exchange rate fluctuations on our operating results. We currently do not hedge our foreign currency risk. In addition, the current sovereign debt crisis concerning certain European countries, including Greece, Italy, Ireland, Portugal and Spain, and related European financial restructuring efforts, may cause the value of the Euro to decline. Recent rating agency downgrades on European sovereign debt and growing concern over the potential default of European government issuers has further contributed to this uncertainty.Because we are unlikely to be able to increase our selling prices to compensate for any deterioration in currencies, such currency fluctuations could adversely affect our operating results. Legislative actions, higher insurance costs and new accounting pronouncements are likely to impact our future financial position and results of operations. Legislative and regulatory changes and future accounting pronouncements and regulatory changes have, and will continue to have, an impact on our future financial position and results of operations. In addition, insurance costs, including health and workers’ compensation insurance premiums, have increased in recent years and are likely to continue to increase in the future. Recent and future pronouncements related to the accounting treatment of executive compensation and employee stock options may also impact operating results. These and other potential changes could materially increase the expenses we report under generally accepted accounting principles, and adversely affect our operating results. * Changes in accounting standards, especially those that relate to management estimates and assumptions, are unpredictable and subject to interpretation by management and our independent registered public accounting firm and may materially impact how we report and record our financial condition. Our accounting policies and methods are fundamental to how we record and report our financial condition and results of operations. Some of these policies require use of estimates and assumptions that may affect the value of our assets or liabilities and financial results and are critical because they require management to make difficult, subjective and complex judgments about matters that are inherently uncertain. Under each of these policies, it is possible that materially different amounts would be reported under different conditions, using different assumptions, or as new information becomes available. From time to time the FASB and the SEC change the financial accounting and reporting standards that govern the preparation of our financial statements. In addition, accounting standard setters and those who interpret the accounting standards (such as the FASB, the SEC, other regulators and our outside auditors) may change or even reverse their previous interpretations or positions on how these standards should be applied. These changes can be hard to predict and can materially impact how we record and report our financial condition and results of operations. In addition, we recently dismissed PMB Helin Donovan, LLP as our independent registered public accounting firm and retained Ernst & Young LLP as our independent registered public accounting firm. Our new independent registered public accounting firm may view our estimates and assumptions, or interpret policies, differently than our prior independent registered public accounting firm. In some cases, we could be required to apply a new or revised standard retroactively, or apply an existing standard differently (and also retroactively), resulting in a change in our results on a going forward basis or a potential restatement of historical financial results. 30 Index Our internal controls may be insufficient to ensure timely and reliable financial information. Effective internal controls over financial reporting are necessary for us to provide reliable financial reports and effectively prevent fraud. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. GAAP. A company’s internal control over financial reporting includes those policies and procedures that: ● pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; ● provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. GAAP, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and ● provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. A material weakness is a control deficiency, or combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. For the years ended December 31, 2011, 2010 and 2009, we did not identify any material weaknesses in our internal controls. Under the supervision of our Audit Committee, we are continuing the process of identifying and implementing corrective actions where required to improve the design and effectiveness of our internal control over financial reporting, including the enhancement of systems and procedures. We have a small finance and accounting staff and limited resources and expect that we will continue to be subject to the risk of material weaknesses and significant deficiencies. Even after corrective actions are implemented, the effectiveness of our controls and procedures may be limited by a variety of risks including: ● faulty human judgment and simple errors, omissions or mistakes; ● collusion of two or more people; ● inappropriate management override of procedures; and ● the risk that enhanced controls and procedures may still not be adequate to assure timely and reliable financial information. If we fail to have effective internal controls and procedures for financial reporting in place, we could be unable to provide timely and reliable financial information. Additionally, if we fail to have effective internal controls and procedures for financial reporting in place, it could adversely affect our ability to comply with financial reporting requirements under certain government contracts. Accounting charges may cause fluctuations in our annual and quarterly financial results which could negatively impact the market price of our common stock. Our financial results may be materially affected by non-cash and other accounting charges. Such accounting charges may include: 31 Index ● impairment of goodwill; ● stock-based compensation expense; and ● impairment of long-lived assets. The foregoing types of accounting charges may also be incurred in connection with or as a result of business acquisitions. The price of our common stock could decline to the extent that our financial results are materially affected by the foregoing accounting charges. Our effective tax rate may increase, which could increase our income tax expense and reduce our net income. Our effective tax rate could be adversely affected by several factors, many of which are outside of our control, including: ● changes in the relative proportions of revenues and income before taxes in the various jurisdictions in which we operate that have differing statutory tax rates; ● changing tax laws, regulations and interpretations in multiple jurisdictions in which we operate, as well as the requirements of certain tax rulings; ● changes in accounting and tax treatment of stock-based compensation; ● the tax effects of purchase accounting for acquisitions and restructuring charges that may cause fluctuations between reporting periods; and ● tax assessments, or any related tax interest or penalties, which could significantly affect our income tax expense for the period in which the settlements take place. The price of our common stock could decline if our financial results are materially affected by the foregoing. Our headquarters are located in Northern California where disasters may occur that could disrupt our operations and harm our business. Our corporate headquarters is located in Silicon Valley in Northern California. Historically, this region has been vulnerable to natural disasters and other risks, such as earthquakes, which at times have disrupted the local economy and posed physical risks to us and our local suppliers. In addition, terrorist acts or acts of war targeted at the United States, and specifically Silicon Valley, could cause damage or disruption to us, our employees, facilities, partners, suppliers, distributors and resellers, and customers, which could have a material adverse effect on our operations and financial results. Although we currently have significant redundant capacity in Sweden in the event of a natural disaster or other catastrophic event in Silicon Valley, our business could nonetheless suffer. Our operations in Sweden are subject to disruption by extreme winter weather. Acquisitions may disrupt or otherwise have a negative impact on our business. We may seek to acquire or make investments in complementary businesses, products, services or technologies on an opportunistic basis when we believe they will assist us in executing our business strategy. Growth through acquisitions has been a viable strategy used by other network control and management technology companies.We acquired the Netintact entities in 2006, and its products have formed the core of our current product offering. Any future acquisitions that we may pursue could distract our management and employees and increase our expenses. Following any acquisition, the integration of the acquired business, product, service or technology is complex, time consuming and expensive, and may disrupt our business. These challenges include the timely and efficient execution of a number of post-transaction integration activities, including: ● integrating the operations and technologies of the two companies; ● retaining and assimilating the key personnel of each company; ● retaining existing customers of both companies and attracting additional customers; ● leveraging our existing sales channels to sell new products into new markets; ● developing an appropriate sales and marketing organization and sales channels to sell new products into new markets; ● retaining strategic partners of each company and attracting new strategic partners; and ● implementing and maintaining uniform standards, internal controls, processes, procedures, policies and information systems. 32 Index The process of integrating operations and technology could cause an interruption of, or loss of momentum in, our business and the loss of key personnel. The diversion of management’s attention and any delays or difficulties encountered in connection with an acquisition and the integration of our operations and technology could have an adverse effect on our business, results of operations or financial condition. Furthermore, the execution of these post-transaction integration activities will involve considerable risks and may not come to pass as we envision. The inability to integrate the operations, technology and personnel of an acquired business with ours, or any significant delay in achieving integration, could have a material adverse effect on results of operations and financial condition and, as a result, on the market price of our common stock. Furthermore, if we were to issue equity securities as all or part of the purchase price for any future acquisitions, the issuance of such equity securities would have a dilutive effect on our existing shareholders. Risks Related to Our Industry Demand for our products depends, in part, on the rate of adoption of bandwidth-intensive broadband applications, such as peer-to-peer, and latency-sensitive applications, such as voice-over Internet protocol, or VoIP, Internet video and online video gaming applications. Our products are used by broadband service providers and enterprises to provide awareness, control and protection of Internet traffic by examining and identifying packets of data as they pass an inspection point in the network, particularly bandwidth-intensive applications that cause congestion in broadband networks and impact the quality of experience of users. In addition to the general increase in applications delivered over broadband networks that require large amounts of bandwidth, such as peer-to-peer applications, demand for our products is driven particularly by the growth in applications which are highly sensitive to network delays and therefore require efficient network management. These applications include VoIP, Internet video and online video gaming applications. If the rapid growth in adoption of VoIP and in the popularity of Internet video and online video gaming applications does not continue, the demand for our products may not grow as anticipated, which could have a material adverse effect on our results of operations and financial condition. If the bandwidth management solutions market fails to grow, our business will be adversely affected. We believe that the market for bandwidth management solutions is in an early stage of development. We cannot accurately predict the future size of the market, the products needed to address the market, the optimal distribution strategy, or the competitive environment that will develop. In order for us to execute our strategy, our potential customers must recognize the value of more sophisticated bandwidth management solutions, decide to invest in the management of their networks and the performance of important business software applications and, in particular, adopt our bandwidth management solutions. The growth of the bandwidth management solutions market also depends upon a number of factors, including the availability of inexpensive bandwidth, especially in international markets, and the growth of wide area networks. The failure of the market to rapidly grow would adversely affect our sales and sales prospects, which could have a material adverse effect on our results of operations and financial condition and cause a decline in the price of our common stock. The market for our products in the network provider market is still emerging and our growth may be harmed if carriers do not adopt DPI solutions. The market for DPI technology is still emerging and the majority of our customers to date have been small and midsize broadband service providers and universities. We believe that the Tier 1 carriers, as well as cable and mobile operators, present a significant market opportunity and are an important element of our long term strategy, but they are still in the early stages of adopting and evaluating the benefits and applications of DPI technology. Carriers may decide that full visibility into their networks or highly granular control over content based applications is not critical to their business. They may also determine that certain applications, such as VoIP or Internet video, can be adequately prioritized in their networks by using router and switch infrastructure products without the use of DPI technology. They may also, in some instances, face regulatory constraints that could change the characteristics of the markets. Carriers may also seek an embedded DPI solution in capital equipment devices such as routers rather than the stand-alone solution offered by us. Furthermore, widespread adoption of our products by carriers will require that they migrate to a new business model based on offering subscriber and application-based tiered services. If carriers decide not to adopt DPI technology, our market opportunity would be reduced and our growth rate may be harmed, which could have a material adverse effect on our results of operations and financial condition. The network equipment market is subject to rapid technological progress and to compete we must continually introduce new products or upgrades that achieve broad market acceptance. The network equipment market is characterized by rapid technological progress, frequent new product introductions, changes in customer requirements and evolving industry standards. If we do not regularly introduce new products or upgrades in this dynamic environment, our product lines will become obsolete. Developments in routers and routing software could also significantly reduce demand for our products. Alternative technologies could achieve widespread market acceptance and displace the technology on which we have based our product architecture. We cannot assure you that our chosen technological approaches will achieve broad market acceptance or that other technology or devices will not supplant our products and technology. 33 Index Our products must comply with evolving industry standards and complex government regulations or else our products may not be widely accepted, which may prevent us from growing our net revenue or achieving profitability. The market for network equipment products is characterized by the need to support new standards as they emerge, evolve and achieve acceptance. We will not be competitive unless we continually introduce new products and product enhancements that meet these emerging standards. We may not be able to effectively address the compatibility and interoperability issues that arise as a result of technological changes and evolving industry standards. Our products must be compliant with various United States federal government requirements and regulations and standards defined by agencies such as the Federal Communications Commission (the “FCC”), in addition to standards established by governmental authorities in various foreign countries and recommendations of the International Telecommunication Union. If we do not comply with existing or evolving industry standards or if we fail to obtain timely domestic or foreign regulatory approvals or certificates, we will not be able to sell our products where these standards or regulations apply, which may prevent us from sustaining our net revenue or achieving profitability. Recently proposed regulatory actions may result in reduced capital spending by broadband service providers, which could adversely impact our opportunities for continued revenue growth. The FCC has been considering different proposals for prohibiting or limiting broadband service providers from providing data prioritization services to their customers.These proposals are referred to generally as relating to ”net neutrality”. The FCC originally considered proposals that would require broadband service providers to treat all Internet content equally in all circumstances and to prohibit them from providing any data prioritization services.The FCC currently is considering the ”Third Way” proposal that would include adopting a rule prohibiting any practice under which Internet access service is provided on unreasonably discriminatory terms and which could result in broad authority to regulate broadband service.It is very uncertain what rules, if any, may be adopted by the FCC regarding net neutrality.In the event that the FCC asserts broad regulatory authority, it is likely that there may be legislative and/or legal challenges to the FCC’s regulatory authority, and while the issue remains unresolved, broadband service providers may lessen their capital investments in their networks.In such a circumstance, we may have fewer opportunities to sell our products to both current and prospective customers, and our opportunity for continued revenue growth could be adversely impacted.If our revenue growth slows or our revenues decrease, our results of operations and our financial condition also may be adversely impacted. Risks Related to Ownership of Our Common Stock Our common stock price is likely to continue to be highly volatile. The market price of our common stock is likely to continue to be highly volatile. The market for small cap technology companies, including us, has been particularly volatile in recent years.Because our stock is thinly traded, stockholders may not be able to resell their shares of our common stock following periods of volatility. We cannot assure stockholders that our stock will trade at the same levels of other stocks in our industry or that in general, stocks in our industry will sustain their current market prices. Factors that could cause such volatility may include, among other things: ● actual or anticipated fluctuations in our quarterly operating results; ● announcements of technology innovations by our competitors; ● changes in financial estimates by securities analysts; ● conditions or trends in the network control and management industry; ● changes in the market valuations of other such industry related companies; ● the acceptance by institutional investors of our stock; ● rumors, announcements or press articles regarding our operations, management, organization, financial condition or financial statements; ● the gain or loss of a significant customer; or ● the stock market in general, and the market prices of stocks of technology companies, in particular, have experienced extreme price volatility that has adversely affected, and may continue to adversely affect, the market price of our common stock for reasons unrelated to our business or operating results. 34 Index *Holders of our common stock may be diluted in the future. We are authorized to issue up to 32.5 million shares of common stock and 15.0 million shares of preferred stock. Our Board of Directors has the authority, without seeking stockholder approval, to issue additional shares of common stock and/or preferred stock in the future for such consideration as our Board of Directors may consider sufficient. At March 31, 2012, there were 14,754,067 shares of our common stock outstanding, outstanding warrants to purchase 29,862 shares of our common stock and outstanding stock options to purchase 1,161,196 shares of our common stock. At March 31, 2012, we had an authorized reserve of 183,845 shares of common stock which we may grant as stock options or other equity awards pursuant to our existing equity incentive plan. On April 25, 2012, we completed a secondary public offering of 4.5 million shares of our common stock through which we raised approximately $88.0 million in additional capital, net of underwriting commissions and offering expenses.As a result of this offering, our existing shareholders experienced dilution of their interest in the Company.The underwriters of this offering have the right to purchase an additional 675,000 shares of common stock until May 19, 2012, and if they exercise this option, our shareholders will experience additional dilution. The issuance of additional common stock and/or preferred stock in the future would reduce the proportionate ownership and voting power of our common stock held by existing stockholders and also could cause the trading price of our common stock to decline. Nevada law and our articles of incorporation and bylaws contain provisions that may discourage, delay or prevent a change in our management team that our stockholders may consider favorable or otherwise have the potential to impact our stockholders’ ability to control our company. Nevada law and our articles of incorporation and bylaws contain provisions that may have the effect of preserving our current management or may impact our stockholders’ ability to control our Company, such as: ● authorizing the issuance of “blank check” preferred stock without any need for action by stockholders; ● eliminating the ability of stockholders to call special meetings of stockholders; ● restricting the ability of stockholders to take action by written consent; and ● establishing advance notice requirements for nominations for election to the Board of Directors or for proposing matters that can be acted on by stockholders at stockholder meetings. These provisions could allow our Board of Directors to affect your rights as a stockholder since our Board of Directors can make it more difficult for common stockholders to replace members of the Board of Directors. Because our Board of Directors is responsible for appointing the members of our management team, these provisions could in turn affect any attempt to replace our current management team. In addition, the issuance of preferred stock could make it more difficult for a third party to acquire us and may impact the rights of common stockholders. All of the foregoing could adversely impact the price of our common stock and your rights as a stockholder. We do not pay and do not expect to pay cash dividends on our common stock. We have not paid any cash dividends. We do not anticipate paying cash dividends on our common stock in the foreseeable future and we cannot assure investors that funds will be legally available to pay dividends, or that, even if the funds are legally available, dividends will be declared and paid. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds On January 30, 2012, we issued 5,400 unregistered shares of our common stock to a warrant holder upon the cash exercise of the warrant holder at a per share exercise price of $4.00, for net proceeds to us of $21,600. On February 29, 2012, we issued an aggregate of 39,706 shares of our common stock to Silicon Valley Bank, pursuant to the cashless exercise of a warrant dated December 10, 2009. The warrant was exercisable for 50,000 shares of common stock and had an exercise price of $4.00 per share. In connection with the exercise, the number of shares issuable pursuant to the warrant was reduced by10,294 shares pursuant to the operation of the cashless exercise provisions in the warrant. 35 Index For each of the foregoing issuance of the shares pursuant to the warrants were exempt from registration under the Securities Act of 1933 in reliance on Section 4(2) promulgated thereunder and, based upon the number of persons receiving shares of our common stock in the transaction, their financial position and sophistication and the absence of any general solicitation, the transaction was determined not to involve any public offering. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety and Disclosures Not applicable. Item 5. Other Information None Item 6. Exhibits 2.1* Agreement and Plan of Merger by and between Zowcom, Inc. and the Company, dated June 24, 2003, included as Exhibit A to our Preliminary Proxy Statement on Schedule 14A filed on August 25, 2003 and incorporated herein by reference. 2.2* First Amended and Restated Stock Exchange Agreement and Plan of Reorganization, dated August 18, 2006 by and between the Company and the Sellers of Netintact, included as Exhibit 2.1 to our form 8-K filed on August 31, 2006 and incorporated herein by reference. 2.3* First Amendment to the First Amended and Restated Stock Exchange Agreement and Plan of Reorganization by and between the Company and the Sellers of Netintact dated November 2006, included as Exhibit 2.8 to our form 10-KSB filed on April 16, 2007 and incorporated herein by reference. 3.1* Articles of Incorporation, included as Exhibit 3.1 to our form SB-2 filed on February 11, 2002 and incorporated herein by reference. 3.2* Certificate of Amendment to Articles of Incorporation, included as Exhibit 99.1 to our form 8-K filed on October 13, 2005 and incorporated herein by reference. 3.3* Certificate of Amendment to Articles of Incorporation, included as Exhibit 3.3 to our form 10-Q filed on May 12, 2008 and incorporated herein by reference. 3.4* Certificate of Amendment to Articles of Incorporation, included as Exhibit 3.1 to our form 8-K filed on February 4, 2011 and incorporated herein by reference. 3.5* Amended and Restated Bylaws, adopted on August 4, 2010, included as Exhibit 3.4 to our form 10-Q filed on August 9, 2010 and incorporated herein by reference. 4.1* Form of Warrant Agreement for July 2007 offering, included as Exhibit 4.3 to our form SB-2 filed on October 5, 2007 and incorporated herein by reference. 4.2* Form of Subscription Agreement for May 2009 offering, included as Exhibit 10.1 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.3* Form of Note Purchase Agreement for May 2009 offering, included as Exhibit 10.2 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.4* Form of Note Purchase Agreement for May 2009 offering, included as Exhibit 10.3 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.5* Form of Subscription Agreement for March 2010 offering, included as Exhibit 1.2 to our form 8-K filed on March 2, 2010 and incorporated herein by reference. 4.6* Form of Common Stock Certificate, included as Exhibit 4.1 to our form 8-K filed on February 4, 2011 and incorporated herein by reference. 10.1* Amended and Restated Loan and Security Agreement by and between Procera Networks, Inc. and Silicon ValleyBank, dated February 3, 2012, included as Exhibit 10.1 to our form 8-K filed on February 8, 2012 and incorporated herein by reference. Certification of Principal Executive Officer pursuant to Rule 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Rule 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS+ XBRL Instance Document. 101.SCH+ XBRL Taxonomy Extension Schema. 101.CAL+ XBRL Taxonomy Extension Calculation Linkbase. 101.DEF+ XBRL Taxonomy Extension Definition Linkbase. 101.LAB+ XBRL Taxonomy Extension Label Linkbase. 101.PRE+ XBRL Taxonomy Extension Presentation Linkbase. *Previously filed +Pursuant to applicable securities laws and regulations, the Registrant is deemed to have complied with the reporting obligation relating to the submission of interactive data files in such exhibits and is not subject to liability under any anti-fraud provisions of the federal securities laws as long as the Registrant has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fails to comply with the submission requirements. These interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under these sections. 36 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Procera Networks, Inc. By: /s/ Charles Constanti May 10, 2012 Charles Constanti, Chief Financial Officer (Principal Financial and Accounting Officer) 37 Index Exhibit Index 2.1* Agreement and Plan of Merger by and between Zowcom, Inc. and the Company, dated June 24, 2003, included as Exhibit A to our Preliminary Proxy Statement on Schedule 14A filed on August 25, 2003 and incorporated herein by reference. 2.2* First Amended and Restated Stock Exchange Agreement and Plan of Reorganization, dated August 18, 2006 by and between the Company and the Sellers of Netintact, included as Exhibit 2.1 to our form 8-K filed on August 31, 2006 and incorporated herein by reference. 2.3* First Amendment to the First Amended and Restated Stock Exchange Agreement and Plan of Reorganization by and between the Company and the Sellers of Netintact dated November 2006, included as Exhibit 2.8 to our form 10-KSB filed on April 16, 2007 and incorporated herein by reference. 3.1* Articles of Incorporation, included as Exhibit 3.1 to our form SB-2 filed on February 11, 2002 and incorporated herein by reference. 3.2* Certificate of Amendment to Articles of Incorporation, included as Exhibit 99.1 to our form 8-K filed on October 13, 2005 and incorporated herein by reference. 3.3* Certificate of Amendment to Articles of Incorporation, included as Exhibit 3.3 to our form 10-Q filed on May 12, 2008 and incorporated herein by reference. 3.4* Certificate of Amendment to Articles of Incorporation, included as Exhibit 3.1 to our form 8-K filed on February 4, 2011 and incorporated herein by reference. 3.5* Amended and Restated Bylaws, adopted on August 4, 2010, included as Exhibit 3.4 to our form 10-Q filed on August 9, 2010 and incorporated herein by reference. 4.1* Form of Warrant Agreement for July 2007 offering, included as Exhibit 4.3 to our form SB-2 filed on October 5, 2007 and incorporated herein by reference. 4.2* Form of Subscription Agreement for May 2009 offering, included as Exhibit 10.1 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.3* Form of Note Purchase Agreement for May 2009 offering, included as Exhibit 10.2 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.4* Form of Note Purchase Agreement for May 2009 offering, included as Exhibit 10.3 to our form 8-K filed on May 8, 2009 and incorporated herein by reference. 4.5* Form of Subscription Agreement for March 2010 offering, included as Exhibit 1.2 to our form 8-K filed on March 2, 2010 and incorporated herein by reference. 4.6* Form of Common Stock Certificate, included as Exhibit 4.1 to our form 8-K filed on February 4, 2011 and incorporated herein by reference. 10.1* Amended and Restated Loan and Security Agreement by and between Procera Networks, Inc. and Silicon ValleyBank, dated February 3, 2012, included as Exhibit 10.1 to our form 8-K filed on February 8, 2012 and incorporated herein by reference. Certification of Principal Executive Officer pursuant to Rule 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to Rule 13a-14(a) and 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS+ XBRL Instance Document. 101.SCH+ XBRL Taxonomy Extension Schema. 101.CAL+ XBRL Taxonomy Extension Calculation Linkbase. 101.DEF+ XBRL Taxonomy Extension Definition Linkbase. 101.LAB+ XBRL Taxonomy Extension Label Linkbase. 101.PRE+ XBRL Taxonomy Extension Presentation Linkbase. *Previously filed +Pursuant to applicable securities laws and regulations, the Registrant is deemed to have complied with the reporting obligation relating to the submission of interactive data files in such exhibits and is not subject to liability under any anti-fraud provisions of the federal securities laws as long as the Registrant has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fails to comply with the submission requirements. These interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under these sections. 38
